EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Flynn on January 24, 2022.
The application has been amended as follows: 
Independent claim 1 has been amended to:
1.  (currently amended)  A method for fracturing a subterranean formation, the method comprising: injecting a fracturing fluid into a wellbore through the subterranean formation, thereby creating a fracture network in the subterranean formation, the fracturing fluid comprising a proppant and a plurality of separate polymer fibers, separate polymer fibers consist of polylactic acid/polyethylene core/sheath fibers or polypropylene/polyethylene core/sheath fibers, wherein the separate polymer fibers have sufficient flexibility to form a 3D network that holds the proppant in place.

Independent claim 12 has been amended to:
12. (currently amended) A method for fracturing a subterranean formation, the method comprising: pumping a first slurry into a wellbore through the subterranean formation to initiate and/or propagate a fracture, the first separate polymer fibers consists of polylactic acid/polyethylene core/sheath fibers or polypropylene/polyethylene  core/sheath fibers, wherein the second plurality of separate polymer fibers have sufficient flexibility to form a 3D network that holds the proppant in place.  

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to sufficiently disclose, teach and/or suggest the invention as instantly claimed.  More specifically, the prior art fails to disclose, teach and/or suggest the polymer fibers as claimed, and further, wherein the polymer fibers have sufficient flexibility to form a 3D network that holds the proppant in place.  
Panga et al. (US 2015/0107835) discloses methods of fracturing a formation by injection of a treatment fluid into a fracture, the treatment fluid including proppant particles and shapeshifting particles, wherein the shapeshifting particles may comprise fibers, and, further, wherein the fibers may be core/sheath multicomponent fibers; exemplary materials used to form the shapeshifting particles are further disclosed to include polylactic acid, polyethylene or polypropylene.  Such shapeshifting particles, however, are not disclosed to include at least fibers having a deflection temperature as claimed, as well as the instantly claimed core-sheath polymer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/24/22